DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest a method of making a BioFET device, comprising: forming a FET on a semiconductor substrate, the FET having a gate; depositing a dielectric layer over the FET; patterning the dielectric layer to expose at least a portion of the gate; forming a sacrificial plug contacting the at least the portion of the gate; forming a multi-layer interconnect (MLI) extending over the gate; patterning the MLI to expose the sacrificial plug; removing the sacrificial plug and the at least a portion of the gate to form a micro-well configured to receive and hold therein a fluid; and lining at least portions of the micro-well with a coating.
Claims 2-7 depend from claim 1.
Regarding claim 8, the prior art of record fails to teach or suggest a method of making a BioFET integrated circuit, comprising: forming a first FET and a second FET on a semiconductor substrate, the first and second FETs having respective gate structures; depositing a dielectric layer over the first and the second FET; patterning the dielectric layer to expose the gate structure of the first FET while leaving unexposed the gate structure of the second FET; forming a sacrificial plug contacting the gate structure of the first FET; forming a multi-layer interconnect (MLI) structure, the MLI structure 
Claims 9-16 depend from claim 8.
Regarding claim 17, the prior art of record fails to teach or suggest a method of making a BioFET device, comprising: forming a FET on a semiconductor substrate, wherein the FET includes a gate dielectric, a gate electrode overlying the gate dielectric, and a spacer on a sidewall of the gate electrode; lining the gate electrode and the spacer with a protective layer; depositing a dielectric layer covering the gate electrode and the spacer; exposing a portion of the gate electrode by patterning the dielectric layer using a first etch process and patterning the protective layer using a second etch process; forming a sacrificial plug on and contacting the exposed portion of the gate electrode; depositing a multi-layer interconnect including at least one second dielectric layer directly over the sacrificial plug; patterning the at least one second dielectric layer and the dielectric layer to form a first well portion having a first cross-sectional area, the first well portion exposing the sacrificial plug; removing at least a portion of the sacrificial plug, the gate electrode, and the gate dielectric to form a second well portion having a second cross-sectional area less than the first cross-sectional area; lining at least portions of the first well portion with a coating; and depositing a replacement gate dielectric on a bottom of the second well portion.
Claims 18-20 depend from claim 17.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ROBERT J EOM/Primary Examiner, Art Unit 1797